Citation Nr: 9900840	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
right shoulder disability, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for service-connected 
retinal detachment of the right eye, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
service-connected right foot disability.

6.  Entitlement to an increased rating for service-connected 
chronic urticaria, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1975 to 
November 1981 and July 1984 to December 1994.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1995 decision of the RO which, in part, 
denied service connection for hearing loss, granted service 
connection for a right foot disability, chronic urticaria and 
retinal detachment of the right eye with noncompensable 
ratings and granted service connection for right knee and 
right shoulder disabilities with 10 percent ratings.

In a February 1997 Hearing Officers decision, following a 
July 1996 hearing, the veteran was, in part, denied service 
connection for hearing loss, denied increased ratings for 
service-connected right foot and right shoulder disabilities 
and granted increased ratings of 20 percent right knee 
disability, of 10 percent for chronic urticaria and 10 
percent for retinal detachment of the right eye.

In his Substantive Appeal, the veteran indicated that he 
wished to have a hearing before a Member of the Board; 
however, in September 1996, the veteran reported that he did 
not want such a hearing.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has a bilateral hearing loss due 
to noise exposure in service.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that that the claim of service 
connection for bilateral hearing loss must be denied by 
operation of law.

(The issues of entitlement to increased ratings for service-
connected right knee disability, right shoulder disability, 
retinal detachment of the right eye, right foot disability 
and chronic urticaria are the subjects of the Remand portion 
of this document.)



FINDING OF FACT

The veteran is currently not shown to have bilateral hearing 
disability under the provisions of 38 C.F.R. § 3.385 (1998).



CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.385 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The service medical records reveal that, in September 1983, 
an entrance examination reported that the veterans ears and 
drums were clinically normal.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
5
0
LEFT
10
10
10
10
10

The veteran indicated that he had never had ear trouble or 
hearing loss.  In March 1988, the veterans ears and drums 
were reported to be clinically normal.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
10
5
15
15
10

The veteran indicated that he had never had ear trouble or 
hearing loss.  On discharge examination in September 1994, 
the veterans ears and drums were reported to be clinically 
normal.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
25
LEFT
20
20
20
20
20

The veteran indicated that he had had hearing loss and ear, 
nose or throat trouble.  The examiner reported that the 
veteran had mild hearing loss in all frequencies, 
bilaterally, which was noted to have been first reported 
during this examination.

On a VA audio and ear disease examination in May 1995, the 
veteran was reported to have been exposed to truck and 
artillery noises, including heavy howitzer noises, in 
service.  An examination of the ears was reported to show 
normal auricles, auditory canals, tympanic membranes and 
mastoids, bilaterally.  On an authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
10
10
10
15
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The veterans hearing was reported to be within normal 
limits, bilaterally.  He was diagnosed with tinnitus.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
1998).  The threshold question to be answered is whether the 
veteran has presented a well-grounded (i.e., plausible) 
claim.  If he has not, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The Board notes that a determination as to whether the 
veteran has submitted a well-grounded claim with respect to 
the issue of service connection for bilateral hearing loss 
need not be addressed.  The concept of a well-grounded claim 
applies to the character of the evidence presented by a 
claimant.  For purposes of this decision, there is no dispute 
as to the evidence, but only as to the law and its meaning; 
the concept of well groundedness is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

On the most recent VA audiological examination in May 1995, 
none of the pure tone thresholds were reported to be greater 
than 15 decibels and speech recognition ability was noted to 
be 96 percent in the right ear and 94 percent in the left 
ear.  Thus, the audiological test results on this 
examination, or any other examination of record, do not meet 
the criteria set out in 38 C.F.R. § 3.385 (1998) for 
determining hearing disability for VA compensation purposes.  
Also, the May 1995 VA examination included the assessment 
that the veteran had hearing within normal limits, 
bilaterally.  Where the law, and not the evidence is 
dispositive, a claim should be denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis, supra.  Consequently, the veterans claim of service 
connection for bilateral hearing loss must be denied by 
operation of law.  



ORDER

The claim of service connection for bilateral hearing loss is 
denied.  



REMAND

The veteran contends, in essence, that his service-connected 
retinal detachment of the right eye, chronic urticaria and 
disabilities of the right knee, right shoulder and right foot 
are severe enough to warrant the assignment of increased 
ratings.  

On a VA visual examination in May 1995, it was reported that 
the visual field deficit of the veteran was remarkable for 
slight nasal field defect on the left eye.  The right eye was 
reported to have no visual field deficit and was noted to be 
full.  The examiner referred to an attached visual field 
diagram; however, that diagram is not of record.  The veteran 
was diagnosed with myopia and retinal scarring and necrosis 
secondary to cryotherapy.  

On a VA scar examination, the veteran was reported to have 
developed generalized red blotchy lumps with swelling of the 
eyelids in 1979 and to have had about a dozen flares since 
then.  He was reported to be on antihistamines daily.  The 
veteran indicated that he had itching with a body rash.  The 
veteran was reported to have two reddened papular lesions, 
one on each upper arm.  The extent of the veterans flare-ups 
was not clear.  He was diagnosed, in part, with chronic 
urticaria.

On a VA joints examination in May 1995, the veteran reported 
that he had injured his right shoulder, right knee and right 
foot in service.  An examination of the right shoulder 
revealed full range of motion with pain at the extremes in 
all directions and some tenderness anteriorly, which appeared 
to be an obvious acromioclavicular separation.  

The veteran indicated that he injured his right knee when it 
was hit by a truck and that he had constant pain which was 
made worse when he went up and down stairs.  An examination 
revealed full range of motion and pain on motion of the 
patella.  The veteran reported that he injured his right foot 
when a trash can full of cement fell on it and fractured 
metatarsals.  An examination of the right foot was reported 
to be negative.  The veteran was diagnosed, in part, with 
status post acromioclavicular separation of the right 
shoulder, chondromalacia of the right patella and healed 
fractures of the right foot.

During a hearing at the RO in July 1996, the veteran reported 
that he occasionally had buckling and locking of the right 
knee and indicated that he wore a knee brace.  He reported 
that he had a problem with his right foot when he attempted 
to run and that his right shoulder would flare up and cause 
pain.  He indicated that he periodically had flare ups of his 
skin and that his face and eyes would swell up.  

The veterans claims for increased rating are well grounded 
in that they are not inherently implausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  VA therefore has a duty to assist him 
in developing the facts pertinent to his claims.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the examiner should determine whether the affected joint 
exhibits weakened movement, excess fatigability or 
incoordination.  These determinations are to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1998).  The VA 
examinations of record did not fulfill these requirements.  
Therefore, a VA orthopedic examination should be conducted to 
address the facts as required by DeLuca, supra and 38 C.F.R. 
§§ 4.40, 4.45 (1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected retinal 
detachment of the right eye, chronic 
urticaria and disabilities of the right 
knee, right shoulder and right foot since 
May 1995.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The veteran should be afforded VA 
ophthalmology, dermatology and orthopedic 
examinations to determine the current 
extent of the service-connected retinal 
detachment of the right eye, chronic 
urticaria and disabilities of the right 
knee, right shoulder and right foot.  The 
claims folder should be made available to 
the examiner prior to the examination.  
All indicated tests must be performed.  
The orthopedic examination must include 
complete range of motion testing for the 
right knee and right shoulder.  In 
addition to noting the range of motion, 
the examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
right knee or right shoulder due to any 
of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  The examiner should comment as to 
whether the veteran has recurrent 
subluxation or lateral instability of the 
right knee and, if so, whether it is 
slight, moderate or severe.  In addition, 
the examiner should comment on whether 
the veteran has a moderate, moderately 
severe or severe disability of the right 
foot and whether there is moderate, 
moderately severe or severe malunion or 
nonunion of metatarsal bones.  The 
examiner should also comment as to 
whether the veteran has dislocation, 
malunion or nonunion, with or without 
loose movement, of the clavicle or 
scapula and note any impairment of 
function of contiguous joints.  In regard 
to the veterans chronic urticaria, the 
examiner should consider the severity of 
the veterans condition upon flare-ups 
and comment as to whether the veteran has 
exudation or itching constant, extensive 
lesions or marked disfigurement; or 
ulceration or extensive exfoliation or 
crusting, systemic or nervous 
manifestations or an exceptionally 
repugnant condition.  

3.  After completion of all requested 
development, the RO should review the 
veterans claims.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
